Citation Nr: 1821938	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-32 934	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for right knee degenerative arthritis, post-surgery, with residual scar.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from May 2009 to December 2009, including service in Afghanistan from June 2009 to November 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for right knee degenerative arthritis, post-surgery, with residual scar, and assigned a 10 percent disability rating, effective December 10, 2009.  

The Veteran also initiated an appeal as to the rating assignment for service-connected posttraumatic stress disorder with traumatic brain injury; however, he specifically excluded that issue from his July 2014 substantive appeal on VA Form 9.  Thus, the issue is not on appeal before the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has presented evidence indicating that his service-connected right knee disability has increased in severity since last evaluated via VA examination in March 2014, including evidence of increased range of motion loss, as noted in a January 2017 private treatment report, and instability and giving way of the knee as noted in a July 2014 statement.  Where the record does not appear to adequately reveal the current state of a claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).

Moreover, since the prior examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court recently held that in addressing the nature of any flare-ups examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up.  In light of the foregoing and the fact that the March 2014 VA examination report did not fully satisfy the requirements of Correia, Sharp, and 38 C.F.R. § 4.59, remand is required in order to afford the Veteran a new VA examination before a decision can be rendered on his increased rating claim.

Accordingly, this issue is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination of his right knee, including the residual surgical scar.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire(s), to include compliance with 38 C.F.R. § 4.59, as interpreted in Correia.

Specifically, the examiner should:

A)  Report the Veteran's ranges of right knee motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

B)  Given the Veteran's prior reports of flare-ups of right knee disability, the examiner should additionally address the severity of flare-ups, the frequency and duration of flare-ups, and all precipitating and alleviating factors, even if a flare-up is not observed on that day.  

The examiner should also specifically determine the extent of any additional limitation in motion (in degrees) of the right knee due to weakened movement, excess fatigability, incoordination, or pain during flare-up and/or with repeated use.  

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

C)  Considering the Veteran's competent reports of right knee instability and giving way of the knee, state whether there has been lateral instability or subluxation of the right knee, and if so, state the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and his contentions must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right knee disability.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




